Citation Nr: 1021873	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-19 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for migraine headaches, 
including as secondary to service-connected status post 
spinal fusion of L4 through S1 with left iliac crest 
allograft.

2.  Entitlement to service connection for insomnia.  

3.  Entitlement to an increased evaluation for status post 
spinal fusion of L4 through S1 with left iliac crest 
allograft, currently rated 20 percent disabling.  

4.  Entitlement to an increased initial evaluation for status 
post left shoulder rotator cuff tear, currently rated 20 
percent disabling.  

5.  Entitlement to an increased evaluation for left knee 
strain, currently rated 10 percent disabling.  

6.  Entitlement to an increased evaluation for scar 
anterolateral left abdominal wall, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 
2006.  

The migraine and insomnia matters come to the Board of 
Veterans' Appeals (Board) from a March 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Diego, California.  Notices of disagreement were 
received in April 2007 with regard to several issues.  A 
statement of the case was issued in May 2008, and a 
substantive appeal was received in June 2008.  

The left shoulder, left knee, and scar matters come to the 
Board from a May 2008 rating decision of the VARO in 
Albuquerque, New Mexico.  A notice of disagreement was 
received in June 2008 with regard to several issues.  A 
statement of the case was issued in July 2009, and a 
substantive appeal was received in August 2009.  

The lumbar spine matter comes to the Board from an August 
2008 rating decision of a VARO.  A notice of disagreement was 
received in April 2009, a statement of the case was issued in 
July 2009, and a substantive appeal was received in August 
2009.  

The Veteran testified at a hearing before the Board in April 
2010.  

The March 2007 rating decision also denied service connection 
for a left heel disability, but this benefit was subsequently 
granted by rating decision in July 2009.  The issue of 
service connection for a left heel disability is therefore no 
longer in appellate status.  

Entitlement to service connection for erectile dysfunction 
with retrograde ejaculation was granted by the RO in a May 
2008 rating decision and assigned a noncompensable 
evaluation.  The Veteran submitted a notice of disagreement 
in June 2008 with regard to the noncompensable evaluation; 
however, he withdrew appeal of this issue in a statement 
filed in April 2009, prior to certification to the Board.  
Thus, the erectile dysfunction issue is not in appellate 
status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified at the April 2010 Board hearing that he 
has undergone treatment for his back, left shoulder and left 
knee at a VA Medical Center (VAMC) in 2009.  It does not 
appear that these records have been requested.  Appropriate 
action is therefore necessary to fully assist the Veteran.   
See generally 38 C.F.R. § 3.159.

Additionally, the Veteran testified at the April 2010 Board 
hearing that he underwent a physical in February 2010 at 
TriCare performed by Dr. C.  The Board believes that an 
attempt to obtain these records should be made. 

The Veteran stated at an April 2007 Informal Hearing that his 
migraine headaches are a result of the service-connected 
lumbar spine disability.  Disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310.  The Board 
also notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  Such matters involve medical questions and must be 
addressed by medical personnel.  Under the circumstances, the 
Board believes that a VA examination with opinion is 
necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Service treatment records dated in May 1998 reflect that the 
Veteran complained of mild insomnia.  The June 2006 VA 
examiner diagnosed insomnia, but did not provide an opinion 
of the etiology of the insomnia.  

In light of the service treatment records and current 
diagnosis of insomnia, the Board believes that VA's duty to 
assist the Veteran requires a VA examination to evaluate the 
Veteran's claim that he currently suffers from insomnia, and 
obtain an opinion of the etiology of any such disability.  38 
U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2009).

Additionally, the Veteran testified at the April 2010 Board 
hearing that his back and left shoulder disabilities are 
worsening.  In view of the Veteran's testimony and the time 
that has passed since the most recent VA examination, the 
Board believes it reasonable to afford the Veteran an 
opportunity to report for another VA examination with regard 
to the back and left shoulder disabilities.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all records of the Veteran's 
treatment for his knee, shoulder and back 
disabilities from the VAMC, specifically 
the records since 2009.  Incorporate the 
records into the Veteran's claims file.  
If no records are available, 
documentation stating such should be 
incorporated into the claims file.  

2.  Based on the Veteran's statements at 
the April 2010 Board hearing, the RO 
should obtain treatment records from Dr. 
C. regarding the Veteran's February 2010 
physical.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
migraines.  The claims folder must be 
made available to the examiner(s) for 
review.  Based on the examination 
findings and review of the record, the 
examiner(s) should offer opinions as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that migraines, if diagnosed, are 
causally related to the Veteran's active 
duty service.  If not, whether it is at 
least as likely as not (a 50 percent or 
greater probability) that migraines were 
caused or aggravated (permanently 
worsened) by the Veteran's service-
connected lumbar spine disability.  A 
rationale for such opinions should be 
furnished. 

4.  The Veteran should be scheduled for a 
VA examination with regard to insomnia.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination.  If 
current insomnia is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such insomnia is causally related to 
the Veteran's active duty service.  All 
opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

5.  The Veteran should be afforded an 
examination of his back to ascertain the 
severity and manifestations of his 
service-connected status post spinal 
fusion of L4 through S1 with left iliac 
crest allograft.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

6.  The Veteran should be afforded an 
examination of his left shoulder to 
ascertain the severity and manifestations 
of his service-connected status post left 
shoulder rotator cuff tear.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file or in the alternative, the 
claims file, must be made available to 
the examiner for review.  

7.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


